Pee Curiam.
' This appeal after conviction of having in possession intoxicating liquor for the purpose of sale presents no new question of law.
The facts have been examined from the standpoint of the assignments of error and we find no reason for disturbing the result. The verdict is supported by the evidence. The usual bottle was found by a deputy sheriff on premises then in charge of defendant. The find was made in his presence. It did not seem to surprise him. He did not deny ownership or make any affirmation of innocence such as would have been expected of one free from guilt of the charge with which he knew he was then confronted. A negative circumstance such as that may have a very affirmative and convincing effect upon a jury.
The alleged new evidence was of such a character that it' did not compel a new trial. The order denying one was well within the discretion of the trial judge.
Order denying new trial affirmed.